 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Wesley Eugene Sellers, et al.,                    No. CV-18-00923-PHX-BSB
10                  Plaintiffs,                        ORDER
11   v.
12   FCA US LLC, et al.,
13                  Defendants.
14
15         Before the Court is the parties’ Notice of Voluntary Dismissal pursuant to Federal
16   Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 58.) On September 13, 2018, Magistrate
17   Judge Bridget S. Bade filed a Report and Recommendation with the Court recommending
18   that this matter be dismissed with prejudice pursuant to Rule 41(a)(1). (Doc. 59.) To date,
19   no objections have been filed. Having reviewed the Report and Recommendation, the
20   Court hereby adopts the Magistrate Judge’s recommendation.
21                                   STANDARD OF REVIEW
22          The Court “may accept, reject, or modify, in whole or in part, the findings or
23   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1)(C); see Baxter v.
24   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991). Parties have fourteen days from the service
25   of a copy of the Magistrate’s recommendation within which to file specific written
26   objections to the Court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72. Failure to object to
27   a Magistrate Judge’s recommendation relieves the Court of conducting de novo review of
28   the Magistrate Judge’s factual findings and waives all objections to those findings on
 1   appeal. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998). A failure to object to a
 2   Magistrate Judge’s conclusion “is a factor to be weighed in considering the propriety of
 3   finding waiver of an issue on appeal.” Id.
 4                                         DISCUSSION
 5          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
 6   objections having been made by any party thereto, the Court hereby incorporates and
 7   adopts the Magistrate Judge’s Report and Recommendation.
 8                                        CONCLUSION
 9          Accordingly, for the reasons set forth,
10          IT IS HEREBY ORDERED adopting the Report and Recommendation of the
11   Magistrate Judge. (Doc. 59.)
12          IT IS FURTHER ORDERED dismissing this matter with prejudice pursuant to
13   Federal Rule of Civil Procedure 41(a)(1).
14          Dated this 11th day of October, 2018.
15
16
17                                                      Honorable Stephen M. McNamee
18                                                      Senior United States District Judge

19
20
21
22
23
24
25
26
27
28


                                                  -2-
